
	

116 SRES 330 ATS: Instructing the managers on the part of the Senate on the bill S. 1790 (116th Congress) to require certain measures to address Federal election interference by foreign governments.
U.S. Senate
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 330
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2019
			Mr. Van Hollen (for himself, Mr. Rubio, Mr. Durbin, and Ms. Harris) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Instructing the managers on the part of the Senate on the bill S. 1790 (116th Congress) to require
			 certain measures to address Federal election interference by foreign
			 governments.
	
	
 That the managers on the part of the Senate at the conference on the disagreeing votes of the two Houses on the House amendment to the bill S. 1790 (116th Congress) are instructed to require the appropriate official of the executive branch, after each Federal election, to promptly submit to Congress a determination as to whether the Government of the Russian Federation, or any other foreign government, has interfered in such election and a detailed assessment of any such interference that identifies, to the maximum extent practicable, the individuals responsible for the interference, and to promptly impose sanctions on any foreign government that has been determined to have interfered in a Federal election, including specified individuals and entities within the territory of that government.
		
